05/12/2022


      IN THE SUPREME COURT OF THE STATE OF MONTANA                                  Case Number: DA 22-0155



                               No. DA 22-0155

IN RE THE MATTER OF:

A.J.V.D.,

             A Youth in Need of Care.


     ORDER GRANTING MOTION FOR EXTENSION OF TIME


      Upon consideration of Appellant’s motion for extension of time, and

good cause appearing therefore, Appellant, F.V.D., is granted an extension

of time until July 25, 2022 to prepare, serve, and file his Opening Brief.

      No further extensions will be granted.




                                                                          Electronically signed by:
                                                          Grant of Extension of Mike
                                                                                Time McGrath
                                                                  Chief Justice, Montana Supreme Court
                                                                                May1 12 2022
                                                                             PAGE